DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/532277 has claims 1-4, 6, 8-15, and 18-24 pending.  
Claims 5, 7, 16-17 have been cancelled. 
Claims 21-24 have been added.

Priority
Applicant did claim for domestic priority to Provisional App. # 62/849,092 filed on May 16, 2019. The effective filing date of this application is August 5, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-15, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Marr et al. (Pat. No. US/ 9176752; hereinafter Marr) in view of Ramgarajan et al. (Pub. No. US2008/0222449; hereinafter Ramgarajan).
Regarding claims 1 and 12, Marr discloses the following: 
A computing device comprising: 
memory including a system management memory region; and 
(Marr discloses memory including a system management memory region, e.g. “an isolated area of the memory of the server accessible only during the update operation, such as system management random access memory (SMRAM)” [Column 2, Lines 29-32])
a processor system including a plurality of processor threads, 
(Marr discloses a processor system including a plurality of “processor threads” [Column 3, Lines 48-49])
wherein the processor system is configured to: 
suspend execution of one or more processor threads of the plurality of processor threads; 
(Marr provides citation of suspending execution of one or more processor threads of the plurality of processor threads, e.g. “the processor performs internal synchronization (as defined on microcode associated with the processor and containing one or more routines associated with system management) to suspend all processor threads, thereby placing the processor in SMM” [Column 3, Lines 45-49)
store one or more respective processor thread contexts of the one or more processor threads in the memory; 
(Marr provides citation of storing one or more respective processor thread contexts of the one or more processor threads [Column 3, Lines 48-49] in the memory, e.g. “temporary storage of the state of the processor immediately prior to suspension of instruction execution” [Column 
enter a system management mode (SMM); 
(Marr provides citation of entering a system management mode (SMM), e.g. “placing the processor in SMM” [Column 3, Line 49])
determine that the system management memory region includes a code update instruction; 
***EXAMINER’S INTERPRETATION: 
“a step to determine is equivalent to 
a step to receive and verify/authenticate” 
(Marr provides citation of determine that the system management memory region includes a code update instruction [Column 4, Lines 5-6 and Lines 32-34; Claim 1 of Marr] – see evidence below: 
“an isolated area of the memory of the server accessible only during the update operation, such as system management random access memory (SMRAM)” [Column 2, Lines 29-32]
“update code stored remotely or in local memory” [Column 4, Lines 5-6]
“the SMI handler code may include routines to securely obtain and authenticate the update code” [Column 4, Lines 32-34]
“receiving one or more updates to at least a portion of the trusted computing base; authenticating the integrity of the received update by at least performing a cryptographic operation on the received update with a cryptographic key” [Claim 1 of Marr])
perform a code update based on the code update instruction; 
(Marr provides citation for perform a code update based on the code update instruction [Column 4, Lines 53-63; Claim 1 of Marr
 “For example, the SMI handler itself may implement the application of the update code by directly writing the update code to the memory address range and/or target locations 126 upon the server's data storage 124 as specified by the update code itself. Alternatively or in addition, the SMI handler may invoke specific update routines or hooks within the virtual machine monitor (e.g., hypervisor, sometimes referred to as a virtual machine manager) by, for example, providing the update code to the hypervisor and calling the hypervisor's update routines to apply the patch” [Column 4, Lines 53-63] 
“updating the portion of the trusted computing base using the authenticated update” [Claim 1 of Marr])
exit the SMM; 
(Marr provides citation for exiting the SMM, e.g. “Upon successful application of the update code, the SMI handler may execute and/or issue an instruction to the processor to resume execution from the point where all the processor threads were interrupted” [Column 5, Lines 6-9])
retrieve the one or more processor thread contexts from the memory; and 
(Marr provides citation for retrieving the one or more processor thread contexts from the memory, e.g. “a state corresponding to that of the entire processor may be generated and stored within SMRAM so as to both protect the state from external tampering or corruption, as well as to provide for a seamless resumption of normal operation after SMM is exited” [Column 4, Lines 24-29])
resume execution of the one or more processor threads without rebooting the computing device. 
(Marr teaches resuming execution of the one or more processor threads [Column 3, Lines 43-49; Column 5, Lines 6-14] without rebooting the computing device, e.g. “Application routines may,  
However, Marr does not disclose the following:
(1)	determine that the system management memory region includes a code update instruction at least in part by querying a lookup table indicating a respective location in the memory of each of a plurality of system management interrupt (SMI) handlers included in an SMI handler list; 
wherein performing the code update includes: 
(2)	modifying the SMI handler list; and Page 2 of 15Application No. 16/532,277 Application Filing Date: August 5, 2019 
(3)	Docket No. 406558-US-NPexecuting the plurality of SMI handlers in the modified SMI handler list;
Nonetheless, this feature would have been made obvious, as evidenced by Ramgarajan.
(1) (Ramgarajan teaches determining that the system management memory region includes a code update instruction at least in part by querying a lookup table indicating a respective location in the memory of each of a plurality of system management interrupt (SMI) handlers, e.g. “multiple copies of the SMI handler in different memory unit locations, such as different DIMMs” [0010] included in an SMI handler list saved in an SMI handler location module [0009, 0019] – see evidence of a multiple SMI handlers in RAM [FIG. 1, Elements 12, 18, and 28], e.g. “For example, during POST the SMI handler location module saves plural copies of the SMI handler on each of plural memory units, such as on each DIMM of an information handling system” [0009]
(2) (Ramgarajan teaches modifying the SMI handler list - in a scenario where SMI handlers must be relocated with their addresses being updated [0021; Claim 19 of Ramgarajan] – see cited evidence below: 
-	“wherein the SMI handler location module comprises instructions to: store a copy of the SMI handler in plural memory units at startup of an information handling system; and change the SMBASE address of all CPUs of the information handling system to match Ramgarajan])
(3) (Ramgarajan teaches executing the plurality of SMI handlers [0021-0022; Figure 4, Element 82], e.g. “ends with resuming of the SMI error handler at step 82” [0021], in the modified SMI handler list [0021])
The teachings of Ramgarajan suggest that SMI handlers within an SMI handler list in a computing environment of Marr can have the SMI handler list modified, using the features of Ramgarajan, after locating respective memory locations of each SMI handler of Marr.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marr with the teachings of Ramgarajan. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: 
“Moving an SMI handler from a DIMM when a correctable error occurs reduces the risk that the SMI handler will be operating from the DIMM during an uncorrectable error. If the correctable error is corrected and does not reoccur according to a predefined standard, then the SMI handler can be returned to the original DIMM if desired.” [0022 – Ramgarajan].
Regarding claims 2 and 13, Marr in view of Ramgarajan discloses the following: 
wherein the code update instruction is an instruction to: 
add or remove a system management interrupt (SMI) handler; 
reinitialize at least a part of a memory controller for the memory; 
change a multithreading setting;  
Page 29enable or disable a core of the processor system; or 
modify a memory usage model.  
Marr teaches adding or removing a system management interrupt (SMI) handler, e.g. “an IA processor may receive an SMI that is issued from the patch update authority through the network interface 110, whereupon the processor performs internal synchronization (as defined on microcode associated with the processor and containing one or more routines associated with system management) to suspend all processor threads, thereby placing the processor in SMM” [Column 3, Lines 43-49])
Regarding claims 3, 14, and 23, Marr in view of Ramgarajan discloses the following: 
wherein, when the processor system is in the SMM, the processor system includes a monarch thread configured to allocate one or more other SMM threads. 
(Marr teaches, when the processor system is in the SMM, the processor system includes a monarch thread – in the form of code associated with an interrupt handler – that is configured to allocate one or more other SMM threads for transitioning to SMM, saving the thread states, retrieving update code, and overwriting the data storage locations with the update code, e.g. “the processor is then configured to execute the code associated with the interrupt handler (e.g., SMI handler) of the firmware 112. The code associated with the interrupt handler may include, but is not limited to, authentication routines (such as cryptographic verification), various routines associated with forming and storing a "snapshot" state of the processor just prior to entering SMM, routines to retrieve and/or invoke update code stored remotely or in local memory, routines to directly modify and/or overwrite data storage locations, whether logical or physical, containing the code to be updated, and the like” [Column 3, Lines 65-67; Column 4, Lines 1-9]) 
Regarding claims 4, 15, and 24, Marr in view of Ramgarajan discloses the following: 
wherein the processor system is further configured to execute one or more virtual machines concurrently with the SMM.  
(Marr provides evidence that the processor system is further configured to execute one or more virtual machines concurrently with the SMM [Column 2, Lines 5-6; Column 5, Lines 9-18]. First, Marr recognizes Marr discloses providing updates without shutting down virtual machines: 
“Such resumption may be effected by an instruction such as the RSM instruction on Intel Architectures, and may be performed such that execution of the now updated code may be resumed without a server crash, disruptive downtime, or other adverse effects. Thus, numerous technological advantages are achieved, such as the ability to update hypervisors without evicting or otherwise shutting down virtual machines or applications operating on computer hardware” [Column 5, Lines 9-18]. 
It is implied that at the time of the update, the computing device has entered SMM [Column 3, Line 49; Column 4, Lines 5-6 and Lines 32-63].
Finally, Examiner states that the evidence above shows the feature as inherent to prior art Marr)
Regarding claim 11, Marr in view of Ramgarajan discloses the following: 
wherein the processor system is configured to perform the code update in response to verifying a digital signature of the code update instruction.  
(Marr teaches that the processor system is configured to perform the code update in response to verifying a digital signature of the code update instruction [Column 4, Lines 40-46; Column 8, Lines 26-64], e.g. “the update code may be provided by a patch update authority, e.g., as a part of the initial patch request and/or as an argument to the SMI handler. In some embodiments, the update code may be digitally signed using a strong private cryptographic key, and the root public key for verifying the digitally signed update code may be hardcoded into the SMI handler code” [Column 4, Lines 40-46])
Regarding claim 18, Marr in view of Ramgarajan disclose the following: 
wherein the processor system is configured to determine that the system management memory region includes the code update instruction at least in part by querying a lookup table indicating a respective location in the memory of each SMI handler.  
Marr cites evidence that the processor system is configured to determine that the system management memory region includes the code update instruction [Column 4, Lines 32-40] at least in part by querying a lookup table indicating a respective location in the memory of each SMI handler [Column 9, Lines 6-27] - see evidence below: 
“the SMI handler code may include routines to securely obtain and authenticate the update code” [Column 4, Lines 32-34]
“the update code may be obtained from a specific, secure location on a locally connected network, the location being hardcoded into the associated routine(s) within the SMI handler code and firewalled or otherwise restricted from accepting connections from a predefined subset of requesting locations that include the implementing server” [Column 4, Lines 34-40]
“receiving one or more updates to at least a portion of the trusted computing base; authenticating the integrity of the received update by at least performing a cryptographic operation on the received update with a cryptographic key” [Claim 1 of Marr])
Regarding claim 20, Marr discloses the following: 
A method for performing a rebootless firmware update at a computing device [evidence of firmware code at Column 1, Lines 61-63], the method comprising: 
storing one or more respective processor thread contexts of one or more processor threads in memory; and 
(Marr teaches storing one or more respective processor thread contexts of one or more processor threads in memory [Column 2, Lines 29-32; Column 3, Lines 48-49; Column 4, Lines 3-5])
installing a firmware update subsequently to storing the one or more processor thread contexts without rebooting the computing device.
Marr teaches installing a firmware update [Column 4, Lines 5-6 and Lines 32-34; Claim 1 of Marr] subsequently to storing the one or more processor thread contexts [Column 2, Lines 29-32; Column 3, Lines 48-49; Column 4, Lines 3-5] without rebooting the computing device, e.g. “Application routines may, therefore, resume without restarting, providing minimal disruption to the application routines and those dependent on the application routines.” [Column 5, Lines 18-21].
See evidence of firmware code at [Column 1, Lines 61-63]. 
See evidence of installing operation code update at [Column 1, Line 63] and “(e.g., new firmware images or software patches)” [Column 3, Lines 2-3])

However, Marr does not disclose the following:
	wherein installing the firmware update includes: 
(1)	modifying a system management interrupt (SMI) handler list of a plurality of SMI handlers; and 
(2)	executing the plurality of SMI handlers in the modified SMI handler list.
Nonetheless, this feature would have been made obvious, as evidenced by Ramgarajan.
(1) (Ramgarajan teaches modifying a system management interrupt (SMI) handler list of a plurality of SMI handlers – in a scenario where SMI handlers must be relocated with their addresses being updated [0021; Claim 19 of Ramgarajan] – see cited evidence below: 
“wherein the SMI handler location module comprises instructions to: store a copy of the SMI handler in plural memory units at startup of an information handling system; and change the SMBASE address of all CPUs of the information handling system to match the SMM TSEG area of a copy of the SMI handler in another memory unit” [Claim 19 of Ramgarajan])
(2) (Ramgarajan teaches executing the plurality of SMI handlers [0021-0022; Figure 4, Element 82], e.g. “ends with resuming of the SMI error handler at step 82” [0021], in the modified SMI handler list [0021])
The teachings of Ramgarajan suggest that SMI handlers within an SMI handler list in a computing environment of Marr can have the SMI handler list modified, using the features of Ramgarajan, after locating respective memory locations of each SMI handler of Marr.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marr with the teachings of Ramgarajan. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: 
“Moving an SMI handler from a DIMM when a correctable error occurs reduces the risk that the SMI handler will be operating from the DIMM during an uncorrectable error. If the correctable error is corrected and does not reoccur according to a predefined standard, then the SMI handler can be returned to the original DIMM if desired.” [0022 – Ramgarajan].
Regarding claim 21, Marr discloses the following: 
wherein the firmware update is installed while the computing device is in a system management mode (SMM).  
(Marr discloses that the firmware update is installed [Column 4, Lines 32-34; Claim 1 of Marr] while the computing device is in a system management mode (SMM) [Column 4, Lines 9-40])
Regarding claim 22, Marr discloses the following: 
further comprising, subsequently to installing the firmware update: 
exiting the SMM; 
Marr discloses exiting the SMM, e.g. “to provide for a seamless resumption of normal operation after SMM is exited” [Column 4, Lines 27-29] and “Upon successful application of the update code, the SMI handler may execute and/or issue an instruction to the processor to resume execution from the point where all the processor threads were interrupted” [Column 5, Lines 6-9])
retrieving the one or more processor thread contexts from the memory; and 
(Marr discloses retrieving the one or more processor thread contexts from the memory [Column 9, Lines 13-16] –see citations below: 
“a state corresponding to that of the entire processor may be generated and stored within SMRAM so as to both protect the state from external tampering or corruption, as well as to provide for a seamless resumption of normal operation after SMM is exited” [Column 4, Lines 24-29]
“In an embodiment, in order for an offload to a TCB (i.e. non-SMI handler code) to be secure, a corresponding SMI handler may be configured to load the executable patching functions on behalf of the TCB, or otherwise also validate the loader functionality in the TCB. This may be performed so as to prevent any TCB loading functionality from tampering with the executable entry points as it brings them into memory for execution in the processor” [Column 9, Lines 13-16])
resuming execution of the one or more processor threads.  
(Marr discloses resuming execution of the one or more processor threads – see citations below: 
“Application routines may, therefore, resume without restarting, providing minimal disruption to the application routines and those dependent on the application routines.” [Column 5, Lines 18-21]
“resuming execution of the subset of the executable instructions” [Claim 1 of Marr
Claim(s) 6, 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marr in view of Ramgarajan in view of Dang (Pub. No. US2011/0271268; hereinafter Dang).
Regarding claim 6, Marr in view of Ramgarajan does not disclose the following: 
wherein the processor system is configured to modify the SMI handler list based on the code update instruction at least in part by adding, deleting, or overwriting one or more SMI handlers.  
Nonetheless, this feature would have been made obvious, as evidenced by Dang.
(Dang provides evidence that the processor system is configured to modify the SMI handler list or “SMI list” [0021] based on the code update instruction at least in part by adding, deleting, or overwriting one or more SMI handler [0021-0022], e.g. “generates an access address of the SMI function, and stores the access address in an SMI list of the SMRAM” [0021] and “the access address from the SMI list when a configuration command is input from the input device 60, and generates a SMI handler according to the access address” [0022])
The adding, deleting, and overwriting step of Dang can be combined with the modifying step of Marr in view of Ramgarajan, in order to yield predictable results. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marr in view of Ramgarajan with the teachings of Dang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would be as follows: “the function calling module 111 activates the SMI function stored in the SMRAM 20 through the SMI handler” [0023 – Dang].
Regarding claim 8, Marr in view of Ramgarajan in view of Dang disclose the following: 
wherein: 
the SMI handler list includes an update query SMI handler; and 
Dang teaches that the SMI handler list or “SMI list” [0016] includes an update query SMI handler, e.g. an SMI function that performs a query function [0017, 0023])
the processor system is configured to query the lookup table at least in part by executing the update query SMI handler.  
(Dang teaches that the processor system is configured to query the lookup table via “a Query_Variable_Infor function” [0017, 0023] at least in part by executing the update query SMI handler, e.g. “by executing the SMI function” [0017])
The prior art elements of Dang can be combined with prior art elements, particular with respect to SMI handlers of Marr in view of Ramgarajan.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marr in view of Ramgarajan with the teachings of Dang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A: Combining prior art elements according to known methods to yield predictable results.
The predictable result would be to gain capability of “querying the UEFI information of the hardware element from the flash memory chip” [0017 – Dang].
Regarding claims 10 and 19, Marr in view of Ramgarajan in view of Dang disclose the following: 
wherein each SMI handler of the SMI handler list includes respective SMI handler metadata.  
(Dang teaches that each SMI handler of the SMI handler list includes respective SMI handler metadata, such as “a variable for a hardware element of the computer 1” [0017], “a variable name of the hardware element” [0017], “a variable for the hardware element” [0017], and “UEFI information of the hardware element from the flash memory chip” [0017])
According to this teaching of Dang, this suggests that metadata can be included in the SMI handler list of Marr in view of Ramgarajan.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marr in view of Ramgarajan with the teachings of Dang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation. 
The motivation would have been to “update the BIOS data stored in the COMS chip 50 related to the UEFI setting information” [0019 – Dang].
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marr in view of Ramgarajan in view of Nijhawan et al. (Pub. No. US2017/0242598; hereinafter Nijhawan).
Regarding claim 9, Marr in view of Ramgarajan does not disclose the following: 
wherein the processor system is further configured to delete the code update instruction from the system management memory region subsequently to modifying the SMI handler list.  
Nonetheless, this feature would have been made obvious, as evidenced by Nijhawan.
(Nijhawan teaches that the processor system is further configured to overwrite the code update instruction [0047] – which implicitly means to delete the code update instruction and write in a new code update instruction [0047] - from the system management memory region or reserved persistent memory [0047] subsequently to modifying the SMI handler list [0009-0010, 0049] with updated SMM code [0047] – see critical patch updates [0009] and updates to SMM code [0010] considering that [0049]. 
For evidence of deleting or overwriting update code instructions subsequent to modifying the SMI handler list, see specific citation of Paragraph [0047] below: 
“An update request may be a request to update all the SMM Code or may be a request to update a portion of the SMM Code. As shown, routine 196 receives the signed image of a SMM patch and updates reserved persistent memory 240. Then, validation of the update may occur in routine 196 using a public key that system BIOS carries using SecureBoot Keys. SecureBoot Keys is a Microsoft.TM. OS A valid update is one that includes a key that indicates it is an authorized update to the BIOS. An invalid update is one that does not have an authorized key. If the update is a valid update, routine 196 will update SMM Code 220. If the update is not valid, then the system assumes that a malware attack on the SMM has been attempted. In response, the system will overwrite its copy of SMM Code 220 to ensure that the SMM Code 220 is valid. To ensure that the SMM Code 220 is valid, routine 196 may perform data flow 201 from FIG. 2B and unzip or uncompress SMM Code 198 and place a copy of the unzipped data in reserved persistent memory 240 and SMM Code 220. In another embodiment, when the update is not valid then routine 196 may perform data flow 202 and the unzipped data stored at reserved persistent memory 240 is copied by routine 196 and placed in SMM Code 220” [0047])
This teaching of Nijhawan suggests that update code instructions can be removed/overwritten within the SMM environment of Marr in view of Ramgarajan which also stores update code.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Marr in view of Ramgarajan with the teachings of Nijhawan. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation. 
The motivation would have been to perform this step so “an update is requested and validated” [0016 – Nijhawan].


Response to Amendments
Applicant’s arguments, see “Remarks”, filed January 6, 2022, with respect to claims 1-4, 6, 8-15, and 18-24. Those arguments have been considered but are moot in view of the new ground(s) of rejection for claims 1-4, 6, 8-15, and 18-24.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        January 20, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199